MEMORANDUM **
Louis Charles Morgan appeals the 125-month sentence following his guilty-plea conviction for armed bank robbery and aiding and abetting, in violation of 18 U.S.C. §§ 2113(a), (d) and 2(a), and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). We have jurisdiction under 28 U.S.C. § 1291.
Because appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court to answer that question, and to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir. 2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 915-16 *685(9th Cir.2005) (extending Ameline’s limited remand procedure to cases involving non-constitutional Booker error).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.